Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 1 of 18 PageID #: 4750




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION



 CAPELLA PHOTONICS, INC.,                   Case No. 2:20-cv-76-JRG

                         Plaintiff,

              v.

 FUJITSU NETWORK
 COMMUNICATIONS, INC.,

                         Defendant.




                    PLAINTIFF CAPELLA PHOTONICS, INC.’S OPPOSITION TO
                   DEFENDANT FUJITSU NETWORK COMMUNICATIONS, INC.’S
                     MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS




327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 2 of 18 PageID #: 4751




I.       Introduction

         The present motion concerns amendments to the claims of the ‘905 and ‘906 patents-in-

suit that were added during reissue proceedings to clarify that the claims are directed to fiber

collimators providing and serving as input and output “ports” (or more simply fiber collimator

ports). Prior to the amendments, some original claims of the corresponding ‘368 and ‘678

patents referred to the “ports” as input and output ports and other claims expressly recited fiber

collimators “providing” input and output ports but did not expressly state that the fiber

collimators were “serving as” the ports. Defendant asserts that the clarified claims present new

validity issues and thus are not “substantially identical” under 35 U.S.C. §252 (allowing past

damages for reissue claims). Alternatively, Defendant asserts that if the clarified claims present

no new validity issues, Capella is collaterally estopped from asserting their validity in view of

prior invalidations that occurred before the amendments in inter partes review (“IPR”)

proceedings. Effectively, Defendant attempts to put Capella on the horns of a false dilemma

without actually construing the full scope of any claim or carrying its heavy burden to show that

it is entitled to judgment as a matter of law on either defense as to any specific claim.

         Defendant’s rock/hard place legal theory is not supported by law due in part to the

differing standards and inquiries at issue. The threshold issue is not whether intervening rights

apply, but whether Capella is prevented by collateral estoppel from proceeding at all. As to that

threshold issue, Defendant has not carried its burden as to any claim. First, the Supreme Court in

B&B Hardware held that issues are not identical where, as here, the second action involves

application of a different legal standard. This also alone defeats the motion regardless of the

nature of the claim amendments. Moreover, at bottom, collateral estoppel does not apply to any

of the reissue claims because the PTO allowed them, following invalidation in the IPRs, only



                                                  1
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 3 of 18 PageID #: 4752




after additional claim language directed to fiber collimators. The PTO thus already determined

that the new reissue claims are patentably distinct from the original claims and it cannot be said

that the reissue claims do not present different issues of patentability from invalidated claims (as

was the case in XY and other cases relied upon by Defendant). Defendant admits that “Capella

substantively changed the claims of the asserted patents”. This admission is determinative.1

         Defendant alternatively seeks to bar Capella from recovering pre-filing damages under 35

U.S.C. §252 based on its contention that certain Asserted Claims in Capella’s reissue patents are

not substantially identical to a claim in its original patents. Defendant presents this issue as the

flip side of the collateral estoppel coin, but that is not legally or factually supportable and the

claim construction issues are premature. During the IPRs, where some but not all of the original

claims of the ‘368 and ‘678 patents were held to be invalid, the U.S. Patent Trial and Appeal

Board (“PTAB”) construed the claims under the PTO’s broadest reasonable interpretation

standard. The BRI standard has historically allowed the PTAB to reason away narrower

constructions that would otherwise exclude prior art and is one of the reasons why the former

Chief Judge of the Federal Circuit called the PTAB a “death squad.”2 In this case, the PTAB

used BRI to ignore evidence including the express statements summarizing the invention in the

“Summary” of the patents:

         The present invention provides a wavelength-separating-routing (WSR) apparatus and
         method which employ an array of fiber collimators serving as an input port and a
         plurality of output ports; a wavelength-separator; a beam-focuser; and an array of channel
         micromirrors. ‘905 patent, 3:66-4:3 (emphasis added).




1
  Defendant requests judicial notice of a Cisco decision issued in the Northern District of California involving the
same patents. Notably, the Order never finds that any specific claim fails to satisfy §252 or that Capella is barred
from asserting its validity by collateral estoppel and the court has since reconsidered the decision.

2
  See https://www.ipwatchdog.com/2014/03/24/ptab-death-squads-are-all-commercially-viable-patents-
invalid/id=48642/

                                                           2
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 4 of 18 PageID #: 4753




         Under Phillips, this statement alone or in combination with other evidence would act as a

disclaimer to exclude a broader definition of “ports.” See SciMed Life Systems, Inc. v. Advanced

Cardiovascular Systems, Inc., 242 F.3d 1337, 1341-42 (Fed. Cir. 2001) (reference to “the

invention” acted as a disclaimer), but the PTAB did not find the claims so limited under BRI.

Indeed, in this case, the PTAB even held that “fiber collimators providing” input and output

ports did not limit the claimed ports to fiber collimator ports. (Dkt. 62-12, pp. 13-14). The

PTAB reasoned that under BRI “providing” could be construed to include making the ports

available elsewhere in the system. These BRI claim constructions enabled the PTAB to find the

claims obvious in view of a combination of multiple references. During the reissue, Capella

clarified the claims to expressly specify “fiber collimators providing and serving as … ports” or

more simply “fiber collimator … ports.” As admitted by Defendant, these edits presented new

issues of patentability at the PTO, but that does not resolve the question of intervening rights

against Capella because the intervening rights inquiry does not use the BRI claim construction

standard. Instead, the district court determines the “correct” interpretation of the original claims

under the Phillips standard and compares that claim as construed to the correct interpretation of

the reissue claims under the Phillips standard. When this is done, courts often find that the

claims before and after amendments are “substantially identical.” See Convolve, Inc. v. Compaq

Comput. Corp., 812 F.3d 1313 (Fed. Cir. 2016), discussed below.

         Defendant’s §252 motion is premature as the analysis of whether one or more reissue

claims are substantially identical should be decided after Phillips claim construction where one

of the issues presented is whether original claims were directed to fiber collimator ports.

Defendant asserts that the claims have already been construed, but that construction was the

broadest interpretation under BRI and not the “correct” construction under Phillips.



                                                 3
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 5 of 18 PageID #: 4754




II.      The Patents-In-Suit

         The patents-in-suit are directed to optical switches used in the telecommunications

industry. In the patents, it is necessary to transform light output from an input optical fiber into a

free-space collimated beam that can be directed to a controllable free-space beam deflection

element (e.g., a micromirror) where it is deflected to a desired output optical fiber. Fiber

collimators are used in the inventions to input light from optical fibers into free space collimated

beams and to move collimated beams from free space to desired output optical fibers. Fiber

collimators provide collimated beams of light. Other ports do not.

         The patents provide, inter alia, “a fiber collimator is

typically in the form of a collimating lens (such as a GRIN

lens) and a ferrule-mounted fiber packaged together in a

mechanically rigid stainless steel (or glass) tube. The fiber

collimators serving as the input and output ports may be arranged in a one-dimensional array, a

two-dimensional array, or …” and “Each output port is provided by a quarter-pitch GRIN lens

….” (‘905 patent, 8:58-59 & 9:34-40) (emphasis added). The specific arrangement of the

“array” is described as optional, but collimators serving as the input and output ports is not.

         A preferred embodiment of the invention is set forth in figure 1A, reproduced here. An

“array of fiber collimators 110, providing an input

port 110-1 and a plurality of output ports 110-2

through 110-N”, is shown. A collimated input beam

emanating from the collimator grin lens of input port

110-1 is separated into wavelength channels at

grating 101, the beams are focused and each channel



                                                   4
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 6 of 18 PageID #: 4755




is deflected by a beam deflection element of array 103 whereby the collimated beams are

directed to the collimator grin lens of the desired output ports 1102-N.

         The claims of the ‘905 and ‘906 patents at issue in this litigation were reissued after an

IPR of the original patents before the PTAB. In the IPRs, some but not all of the claims of the

“original” ‘367 and ‘678 patents were found to be obvious in view of prior art combinations

including a patent to Beouvitch. During the IPRs, Capella consistently asserted that the input

and output “ports” set forth in the original claims were “fiber collimator” ports and not the

“circulators” used by Beouvitch. Capella’s statements were not used to interpret the claims in

the IPRs, but those statements are now of record and show that the claims of the original patents

before reissue are limited to fiber collimator ports. See generally Dkt. 56 & 56-35 through -41.

         The PTAB, using BRI, rejected Capella’s claim construction and held that the claims at

issue were not necessarily limited to fiber collimator ports. After the conclusion of the IPRs,

during reissue proceedings for the claims of the ‘367 and ‘678 patents, Capella clarified the

claims of the patents to expressly recite fiber collimator ports or fiber collimators providing and

serving as ports. The PTO allowed the claims of the ‘905 and ‘906 patents in suit after Capella

made these express clarifications. Capella filed suit on the ‘905 and ‘906 patents alleging that

one or more claims of the ‘905 and ‘906 patents are “substantively identical”. (Dkt. 1, ¶¶21, 24).

III.     Defendant’s Motion Is Premature And Should Be Deferred Until After Markman

         An intervening rights defense does not apply to reissued claims that are substantially

identical to claims of the original patent. 35 U.S.C. §252. Substantially does not mean “literally

identical.” Slimfold Mfg. Co. v. Kinkead Indus., Inc., 810 F.2d 1113, 1116 (Fed. Cir. 1987); see

also, Laitram Corp. v. NEC Corp., 163 F.3d 1342, 1346 (Fed. Cir. 1998). Thus, for intervening

rights to apply, there must be a substantive change in scope between the original and amended



                                                   5
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 7 of 18 PageID #: 4756




claims. Convolve, 812 F.3d at 1322-23. In Convolve, the court held that “amendments made

during reexamination do not necessarily compel a conclusion that the scope of the claims has

been substantively changed.” Id. at 1322. “This is true even where the claims at issue were

amended during reexamination after a rejection based on prior art.” Id. (citing Laitram Corp. v.

NEC Corp., 952 F.2d 1357, 1362 (Fed. Cir. 1991); R & L Carriers, Inc. v. Qualcomm, Inc., 801

F.3d 1346, 1350–51 (Fed. Cir. 2015) (reasoning for the amendment does not matter)).

         In determining substantial identicality, the relevant inquiry is whether the scope of the

amended claims is substantially identical to the scope of the original claims based the claim

construction analysis established by the Federal Circuit in Phillips v. AWH Corp., 415 F.3d 1303

(Fed. Cir. 2015) (en banc). See Convolve, 812 F.3d at 1322-23. This inquiry requires the court

“to analyze the claims of the original and the [amended] patents in light of the particular facts,

including the prior art, the prosecution history, other claims, and any other pertinent

information.” Laitram, 952 F.2d at 1362–63.

         As a general proposition, questions of claim construction are not suitable for resolution

on a Rule 12 motion. See Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1349-51 (Fed. Cir.

2018) (claim construction dispute was not suitable for resolution on motion to dismiss); In re Bill

of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1343 n.13 (Fed. Cir.

2012) (“claim construction at the pleading stage … was inappropriate”). Because claim

construction is generally unsuitable for resolution on a pleadings challenge, virtually every court

that has addressed the issue has held that the inquiry of whether an original and an amended

claim are identical should not occur until after formal claim construction. See, e.g., Etagz, Inc. v.

Quiksilver, Inc., 2012 WL 2135497 at **2-3 (C.D. Cal. June 11, 2012) (substantial identicality

inquiry should not occur until after formal claim construction).



                                                  6
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 8 of 18 PageID #: 4757




IV.      Defendant Fails To Establish Any Specific Asserted Claim Is Not “Substantially
         Identical” To One Or More Of The Original Patent Claims

         Defendant fails to meet its burden to establish an intervening rights affirmative defense.

Defendant argues that the claims of the asserted patents cannot be substantially identical to

claims of the original patents because Capella purportedly amended the claims to avoid prior art,

but this argument ignores the differing standards at issue. Although the claims were amended to

present new issues of patentability, the amendments did not necessarily change the scope of the

claims under Phillips. Under Phillips, courts seek to find the “correct” interpretation of the

claims and often interpret them the same both before and after clarifying amendments. In PPC

Broadband, Inc. v. Corning Optical Communications RF LLC, 815 F.3d 734, 740-43 (Fed. Cir.

2016), the Federal Circuit explained the different claim construction standards, explained that

different constructions are likely to arise with frequency depending on the standard used, can be

outcome determinative, and upheld a PTAB BRI claim construction even though it was broader

than the “correct” interpretation under Phillips.

         Defendant’s argument is similar to one rejected by the Federal Circuit in Convolve.

There, the accused infringer argued that because the patentee added the modifier “seek” in front

of “acoustic noise” in response to a prior art rejection during reexamination proceedings, the

scope of the claims was necessarily altered. Convolve, 812 F.3d at 1322-25. The Federal Circuit

reversed, noting that patent examiners and courts are governed by two very different standards.

Id. at 1325. PTO patentability decisions are governed by the “broadest reasonable

interpretation” standard. Id. In contrast, courts are required to interpret the scope of the claims

under the Phillips. Id. As a result, the PTO’s BRI interpretation of claims is not dispositive or

binding on a court in the intervening rights analysis. Id.; see generally SkyHawke Techs., LLC v.

Deca Int’l Corp., 828 F.3d 1373, 1376 (Fed. Cir. 2016) (PTAB claim construction not binding


                                                    7
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 9 of 18 PageID #: 4758




on district courts); ContentGuard Holdings, Inc. v. Amazon.com, Inc., 2015 WL 5996363 (E.D.

Tex. October 14, 2015) (same). Because the district court in Convolve adopted wholesale the

PTO’s interpretation of the claim limitations, the court erred and its summary judgment order

based on intervening rights was reversed. Id. at 1325; See also, Minco, Inc. v. Combustion

Engineering, Inc., 95 F.3d 1109 (Fed. Cir. 1996)(rehearing denied) (substituting the narrower

term “housing” for the term “furnace” restated without substantially changing the scope of the

claim); Tennant Co. v. Hako Minuteman, Inc., 878 F.2d 1413, 1417 (Fed. Cir. 1989) (addition of

the word “bottom” before “wall” did not amount to a substantive change).

         It is also critically important to note that each claim in suit is unique, and Defendant has

made no effort to show that any asserted claim as a whole was substantially narrowed under a

Phillips construction – such that a device that infringed at least one original claim would not

infringe an asserted claim as reissued. See Presidio Components, Inc. v. Am. Tech. Ceramics

Corp., 875 F.3d 1369, 1378 (Fed. Cir. 2017). Defendant simply argues that the language “fiber

collimator” was added for at least one port in each asserted claim, but does not show how that

impacts the overall scope of any claim such that it would cause non-infringement under a

Phillips construction. Indeed, Defendant glosses over the fact that “fiber collimator” was present

in the majority of the original claims (see, e.g., claims 1-60 of the ‘368 patent) and fails to show

what would infringe an original claim with that language under Phillips but not an asserted

claim, as is required.3

         To the extent Defendant attempts to argue claim construction under Phillips in the

present motion filed under Rule 12(c), it is premature for the reasons stated above. Moreover, as

set forth in Capella’s opening claim construction brief (Dkt. 56) and supporting evidence,


3
 In Vocalife LLC v. Amazon.com, Inc., 2020 WL 4732189 at *4 (E.D. Tex. Aug. 14, 2020), cited by Defendant, the
patent owner admitted the claims were not substantively identical.

                                                      8
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 10 of 18 PageID #: 4759




incorporated here by reference, Defendant’s argument that the ordinary and customary meaning

of “port” is broad enough to include circulators is wrong. Defendant also fails, and cannot

provide with this motion filed under Rule 12(c), any evidence as to how one of ordinary skill

would have interpreted “port” as used in the claims of the original patents. And again, although

Defendant refers the court to claim constructions set forth by the PTAB, those constructions are

neither binding on nor properly before the Court on this motion. See, e.g., Convolve, 812 F.3d at

1322-25 (“the examiner's finding under the [BRI] that the claims are not limited to ‘seek acoustic

noise’ cannot be dispositive”).

         Defendant also argues that the claims of the original patents recite both “port” and

“collimator,” and argues that different words in the same claims presumably have different

meanings. But this argument ignores, inter alia, the patent specifications, which describe only

fiber collimator ports, distinguish “circulators” throughout the “Background” and clearly state in

the “Summary” that “The present invention … employ[s] an array of fiber collimators serving as

an input port and a plurality of output ports,” and similar statements made by Capella during the

IPRs. This language as a whole acts as a disclaimer under Phillips on the original claims,

including claims that survived the IPRs, to exclude prior art ports other than fiber collimator

ports. See SciMed Life Systems, 242 F.3d at 1341-42 (reference to “the invention” acts as a

disclaimer), citing Cultor Corp. v. A.E. Staley Manufacturing Co., 224 F.3d 1328 (Fed. Cir.

2000) (same).4

VI.      Capella Is Not Collaterally Estopped From Litigating Any Of The Asserted Claims

         A.       Defendant Excludes Numerous Asserted Claims From Its Motion



4
 Defendant refers to the instance of “collimators” in claim 8 of the ‘368 patent, but “collimators” there is not a
narrowing of the ports in claim 1, but rather an additional limitation regarding the “alignment mirrors” added in
claim 7. Claim 8 does not specify “fiber collimators.”

                                                          9
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 11 of 18 PageID #: 4760




         Defendant expressly limits its collateral estoppel arguments to certain claims (Motion,

n.11) and therefore concedes that Capella is not estopped from pursuing pre-issuance damages

for infringement of several asserted claims, including claim 29 of the ‘905 patent and claims 72,

79, 81-83, 85, 92, 96, 98, 100, 118, 122, 123, 125-127, 129-131, 138, and 139 of the ‘906 patent.

         B.     Defendant Admits That Collateral Estoppel Does Not Apply

         Defendant admits and asserts in its motion that “Capella substantively changed the claims

of the asserted patents,” the claims “are not ‘substantially identical’ to the claims of the original

patents” and were “substantially narrowed.” (Motion at 9-13). These admissions are

determinative on the issue of collateral estoppel. Defendant’s alternative motion for partial

judgment on collateral estoppel is based on the assumption that Capella will admit that the reissue

claims in suit did not present new issues of patentability. Capella does not make this admission.

         C.     PTAB Determinations Of Invalidity Cannot Have A Preclusive Effect Here

         Defendant improperly assumes a PTAB finding of invalidity can have collateral

estoppel effect in subsequent district court litigation. Collateral estoppel, however, requires

that the issues be “identical” in both proceedings. Soverain Software LLC v. Victoria’s Secret

Direct Brand Mgmt., LLC, 778 F.3d 1311, 1315 (Fed. Cir. 2015). Issues are not identical “if

the second action involves application of a different legal standard.” B&B Hardware, Inc. v.

Hargis Indus., Inc., 575 U.S. 138, 154 (2015)(alterations omitted). It is thus black-letter law

that “a party who has carried the burden of establishing an issue by a preponderance of the

evidence” in one proceeding “is not entitled to assert preclusion in a later action that requires

proof of the same issue by a higher standard.” 18 Wright & Miller, supra, §4422 (emphasis

added); see Restatement (Second) of Judgments §28(4). As the Supreme Court has explained,

where “the clear-and-convincing standard applies” in the later action, as here, a prior judgment



                                                  10
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 12 of 18 PageID #: 4761




based on a “preponderance of the evidence” standard “could not be given collateral estoppel

effect.” Grogan v. Garner, 498 U.S. 279, 284-85 (1991).5

         Straightforward application of that settled rule should foreclose any effort to give

PTAB rulings on validity, which are issued under a preponderance standard, issue-preclusive

effect in district court actions, which require proof of invalidity by clear and convincing

evidence. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 97 (2011) (contrasting standards).

For that reason, this and other district courts have held that PTAB decisions are not preclusive

in district court. See Papst Licensing GmbH & Co., KG v. Samsung Elecs. Co., 403 F. Supp.

3d 571, 602 (E.D. Tex. 2019) (citing B&B Hardware and declining to apply issue preclusion

in light of different standards of proof in inter partes proceedings and district court litigation);

Sanofi-Aventis U.S. LLC v. Mylan GmbH, 2019 WL 4861428 at *1 (D.N.J. Oct. 2, 2019)



5
  The courts of appeal universally agree. See, e.g., Cinelli v. City of Revere, 820 F.2d 474, 480 (1st Cir. 1987)
(exception to collateral estoppel exists where “adversary has a significantly heavier burden than he had in the first
action” (quoting Restatement (Second) of Judgments §28(4)); Cobb v. Pozzi, 363 F.3d 89, 113 (2d Cir. 2004)
(“Courts and commentators alike have recognized that a shift or change in the burden of proof can render the issues
in two different proceedings non-identical, and thereby make collateral estoppel inappropriate”); In re Braen, 900
F.2d 621, 624 (3d Cir. 1990) (“[D]isparate burdens of proof foreclose application of the issue preclusion doctrine”);
United States v. Bostian, 59 F.3d 474, 480 (4th Cir. 1995) (“A matter established in an action requiring a lower
burden of proof is not conclusive if the same issue is raised in an action requiring a higher burden”); Copeland v.
Merrill Lynch & Co., 47 F.3d 1415, 1422 (5th Cir. 1995) (“Collateral estoppel does not preclude litigation of an
issue unless both the facts and the legal standard used to assess them are the same in both proceedings”); Marlene
Indus. Corp. v. NLRB, 712 F.2d 1011, 1016 (6th Cir. 1983) (“At a minimum, it can be said that the vast majority of
courts recognize that a difference in burden of proof is a factor which should be considered in applying the doctrine
of collateral estoppel”); Guenther v. Holmgreen, 738 F.2d 879, 888 (7th Cir. 1984) (“It is, of course, well
established that issue preclusion may be defeated by shifts in the burden of persuasion or by changes in the degree of
persuasion required. For example, the failure to carry a higher standard of proof does not preclude a subsequent
attempt to satisfy a lower standard." (citation omitted)); Turner v. U.S. Dep’t of Justice, 815 F.3d 1108, 1113 (8th
Cir. 2016) (‘[I]ssues are not identical if the second action involves application of a different legal standard, even
though the factual setting of both suits may be the same” (quoting B&B Hardware, 575 U.S. at 154)); Clark v. Bear
Stearns & Co., 966 F.2d 1318, 1322 (9th Cir. 1992) (“[C]ollateral estoppel does not preclude claims that have a
different burden of proof than previously decided claims”); Bulloch v. Pearson, 768 F.2d 1191, 1193 (10th Cir.
1985) (“[F]ailure to carry a high standard of proof does not preclude a subsequent attempt to satisfy a lower
standard”); Steelmet, Inc. v. Caribe Towing Corp., 747 F.2d 689, 694 (11th Cir. 1984) on reh’g on different issues,
779 F.2d 1485 (11th Cir. 1986) (“[W]here the level of proof is lower in the second proceeding the failure of an
adversary to carry a higher burden in the earlier proceeding does not allow use of the failure in the earlier
proceeding to collaterally estop the adversary in the later proceeding”); North v. Walsh, 881 F.2d. 1088, 1096 (D.C.
Cir. 1989) (“[I]ssue preclusion does not close litigation of an issue when different legal standards apply in the
second action”).

                                                         11
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 13 of 18 PageID #: 4762




(“[T]he B&B Hardware decision states clearly: ‘[I]ssues are not identical if the second action

involves application of a different legal standard, even though the factual setting of both suits

may be the same.’” (second brackets in original)).

         The Federal Circuit has acknowledged as much. In Fresenius USA, Inc. v. Baxter

International, Inc., 721 F.3d 1330 (Fed. Cir. 2013), it held that “a final, affirmed PTO

decision determining invalidity” of a patent claim requires dismissal of an infringement

action based on the same claim. Id. at 1344. But the Federal Circuit made clear that

dismissal was appropriate “not because of collateral estoppel” – which would not apply

“because different standards apply in a PTO reexamination and a validity proceeding before

the district court” – but because the PTO’s “cancellation” of the patent “extinguishes the

underlying basis for suits based on the patent.” Id. In other words, the claims no longer existed.

         Defendant cites XY, LLC v. Trans Ova Genetics, 890 F.3d 1282 (Fed. Cir. 2018), where

the panel stated that the Federal Circuit’s “affirmance of [a PTO] invalidity finding” has “an

immediate issue-preclusive effect on any pending or co-pending actions involving the patent.”

XY, 890 F.3d at 1294. Consistent with Fresenius, the XY opinion should be read as merely

indicating that the binding effect of PTAB invalidation arises only from the fact that the basis

of the lawsuit in court (the patent(s) at issue) has been destroyed. Admittedly, some district

courts have interpreted XY more broadly. See Intell. Ventures I, LLC v. Lenovo Grp. Ltd., 370

F. Supp. 3d 251, 257 (D. Mass. 2019); Fellowes, Inc. v. Acco Brands Corp., No. 10 Civ.

7587, 2019 WL 1762910 at *6 (N.D. Ill. Apr. 22, 2019). However, they impermissibly read

XY as doing something the Federal Circuit cannot do: overrule Supreme Court precedent

holding that prior judgments under a “preponderance” standard cannot yield collateral

estoppel in later actions where “the clear-and-convincing standard applies.” Id.; see also,



                                                 12
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 14 of 18 PageID #: 4763




B&B Hardware, 575 U.S. at 154 (“‘[I]ssues are not identical if the second action involves

application of a different legal standard[.]’”). Nor can the Federal Circuit exempt patent

cases from the principles of federal procedure that govern in every other area of law. Cf.

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391-92 (2006). That goes double here.

When Congress intended to create special or different estoppel rules in connection with

PTO proceedings, it did so expressly in the statute itself.6 See Andrus v. Glover Const.

Co., 446 U.S. 608, 616-17 (1980) (“Where Congress explicitly enumerates certain

exceptions…additional exceptions are not to be implied.”).7

         C.       The Validity Issues At Issue Are Not Identical To Those Decided By The
                  PTAB Given Differences In Claim Construction Standards

         Defendant’s motion also relies on a second faulty legal premise: that if a reissued patent

claim is “substantially identical” to an original claim for §252 purposes, then the reissue claim

necessarily presents “identical issues of patentability”. Defendant cites no authority in support of

that proposition. To the contrary, the test for deciding whether reissue claims are “substantially

identical” to original claims for purposes of §252, and the test for deciding whether a reissue

claim presents “identical issues of patentability” compared to an invalidated claim for collateral

estoppel purposes, are quite different. The PTAB has recognized as much, holding that the two



6
  For example, 35 U.S.C. §315(e)(2) – titles “Estoppel…Civil actions and other proceedings” – provides that the
petitioner in an IPR that results in a final written decision with respect to a patent claim “may not assert,” in a civil
action in district court … “that the claim is invalid on any ground that the petitioner raised or reasonably could have
raised during that inter partes review.” The current §317(a) provides that, under certain circumstances, “no
estoppel…shall attach.”
 7
  An expansive reading XY is especially unwarranted given that the cited estoppel language was dictum.
 Because both parties assumed that an affirmance of the Board decision would result in estoppel, that
 question was neither briefed nor disputed. Id. at 1294. XY thus is not precedent on that question. See Beacon
 Oil Co. v. O’Leary, 71 F.3d 391, 395 (Fed. Cir. 1995) ("[s]tare decisis applies only to legal issues that were
 actually decided in a prior action" and that an issue was "not litigated or resolved in" an earlier case where the
 parties had "stipulated" to a particular conclusion).



                                                           13
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 15 of 18 PageID #: 4764




tests can lead to divergent results. Google Inc. v. ContentGuard Holdings, Inc., No.

CBM2015-00040 (PTAB June 21, 2016). See Exhibit 1, filed herewith.

         In ContentGuard, the PTAB considered whether the claim term “meta-right” excluded

“usage right[s].” Id. at 26, 71. In parallel proceedings, the district court – applying Phillips –

construed the term to exclude “usage right[s].” Id. at 71. The PTAB adopted the opposite

construction. Id. at 26. Applying a BRI broadest interpretation, the PTAB found that “meta-

right” could include “usage rights.” Id. at 19-24. The PTAB then ruled that, under that

construction, the patent claims were anticipated by prior art and invalid. Id. at 46. When the

patentee moved to amend the claims to clarify that the term “meta-right” excludes “usage

right[s],” the PTAB granted the motion, finding the claims patentable as modified. Id. at 53, 69.

         Despite finding the original claims invalid, and the amended claims valid, the PTAB also

ruled that the two claims were “substantially identical” for purposes of §252. ContentGuard,

supra, at 71-72. The PTAB explained that, “when determining whether the scope of [the

amended claim] is ‘substantially identical’ to that of [the original claim], the focus should be on

how [the original claim] would be construed by the district courts – not on how this same claim”

was or “would be construed [by the PTAB] under the broadest reasonable interpretation

standard.” Id. at 71. And the PTAB found that, “[w]hen we apply the district court’s

construction of the claim term ‘meta-right’ to [the original claim], the scope of this original claim

includes the newly added feature in [the amended claim].” Id. ContentGuard therefore makes

clear that claims can, on one hand, be “substantially identical” for §252 purposes but, on the

other hand, not present identical issues of patentability for collateral estoppel.

         The present case closely resembles ContentGuard. The IPRs in this case turned in large

part on whether the “ports” in the original claims were “fiber collimator” ports as Capella urged.



                                                  14
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 16 of 18 PageID #: 4765




(Dkt. 62-11, p. 12). Applying BRI, the PTAB concluded that “port” was broad enough to

“encompass[] circulator ports.” Id. Under that broad construction, the PTAB found the claims

invalid in light of prior art. Id. at 43. Capella, however, later obtained reissue claims explicitly

stating that the “ports” are “fiber collimators.” (Dkt. 62-5) (comparing original and reissue

claims). There can be no contention that, for collateral estoppel purposes, the reissue claims

present “identical issues of patentability” as the original claims before the PTAB. The PTAB

itself found the original claims invalid, but the PTO later reissued the amended claims when

“fiber collimator” limitations were expressly added to the claims. Similarly, despite the change

and the amendment under BRI, one or more claims can be substantially identical under Phillips

for purposes of §252 where the PTAB’s construction of the original claim is no longer relevant.

See, for example, claim 68 of the ‘906 patent where “and serving as” was added but that

language was always stated to be part of the invention in the summary of the invention and

elsewhere in the patent specification and file history.

         D.     Defendant Fails To Establish That Capella Fully And Vigorously Litigated
                The Validity Of Every Patent Claim That Was Before The PTAB And That
                Application Of Collateral Estoppel Would Be Appropriate And Fair

         Defendant also fails to adequate support its conclusory assertion that Capella fully and

vigorously litigated the validity of each and every original patent claim before the PTAB. See,

e.g., Voter Verified, Inc. v. Election Systems & Software LLC, 887 F.3d 1376, 1382-83 (Fed. Cir.

2018). For example, Capella did not raise additional arguments with respect to many dependent

claims beyond those directed to their associated independent claim.

         Finally, it would be fundamentally inappropriate and unfair to collaterally estop Capella

from litigating the validity any newly issued claim. Indeed, applying preclusion would elevate

one determination by a governmental body (the PTAB) over a subsequent decision by the same

agency (the PTO).
                                                 15
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 17 of 18 PageID #: 4766



 Dated: December 28, 2020         By: /s/ Robert D. Becker
                                  Charles Everingham IV (TX SBN 00787447)
                                  Email: ce@wsfirm.com
                                  T. John Ward (TX SBN 20848000)
                                  Email: tjw@wsfirm.com
                                  Claire Abernathy Henry (TX SBN 24053063)
                                  Email: claire@wsfirm.com
                                  Andrea Fair (TX SBN 24078488)
                                  Email: andrea@wsfirm.com
                                  WARD, SMITH & HILL, PLLC
                                  P.O. Box 1231
                                  Longview, TX 75606
                                  Telephone: (903) 757-6400
                                  Facsimile: (903) 757-2323

                                  Robert D. Becker (Cal. Bar 160648)
                                  Email: rbecker@manatt.com
                                  Christopher L. Wanger (Cal. Bar 164751)
                                  Email: cwanger@manatt.com
                                  MANATT, PHELPS & PHILLIPS, LLP
                                  1 Embarcadero Center, 30th Floor
                                  San Francisco, CA 94111
                                  Telephone: (415) 291-7400
                                  Facsimile: (415) 291-7474

                                  Attorneys for Plaintiff,
                                  CAPELLA PHOTONICS, INC.




                                      16
327173406.1
Case 2:20-cv-00076-JRG Document 63 Filed 12/28/20 Page 18 of 18 PageID #: 4767



                                 CERTIFICATE OF SERVICE
         The undersigned hereby certifies that the foregoing document was served on all counsel of

record who have consented to electronic service on this 28th day of December, 2020.



                                                     /s/ Robert D. Becker
                                                       Robert D. Becker




                                                17
327173406.1
